Citation Nr: 0720320	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-32 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and asbestosis.  The veteran perfected a timely appeal of 
these determinations to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2007 statement, the veteran requested a hearing 
before a Veteran's Law Judge either at the local VA office or 
via videoconference.  To date, the veteran has not been 
afforded the opportunity to appear at a hearing before a 
Veteran's Law Judge and the claims file does not reflect that 
he has withdrawn his request for such a hearing.

Accordingly, the case is REMANDED for the following action:

The RO should request that the veteran 
specify whether he wishes to appear 
personally before a traveling Veteran's 
Law Judge at a local regional office or 
whether he wishes to appear before a 
Veterans law Judge via video-
conference.  The RO should then 
schedule the  veteran for a hearing 
before a Veterans Law Judge of the 
Board of Veterans' Appeals either at a 
local regional office or via video-
conference, following the usual 
procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




